I dissent. In my opinion, the lack of evidence to show that the deceased observed any of those precautions which, under the circumstances, were incumbent upon him, when attempting to cross to the station, in the middle of the street, was fatal to the plaintiffs' recovery. The jurors were left to speculate upon the probabilities of the case; whereas their province is to pass upon facts.
If we should assume that the case submitted to the jury was close upon the question of the freedom of the deceased from contributory negligence, then any failure to instruct the jurors upon the law of the case, correctly, or clearly, seriously affects the result of the trial. At the conclusion of the charge of the trial court, the defendant requested the following instruction to be given: "that if the deceased's vision was obstructed by this temporary volume of steam and smoke, it became his duty to wait until the steam and smoke had cleared away before attempting to cross the track." The court ruled upon the request as follows: "If you believe, gentlemen, that the vision of the decedent was obstructed by a volume of steam and smoke that was present, as testified to by some of the witnesses, you are to determine whether reasonable care on the decedent's part should not have led him to wait until he could see the danger, if any, that confronted him before stepping upon these rails." To this instruction, an exception *Page 122 
was taken. It will be observed that, whereas the defendants had requested an instruction that it became the duty of the deceased to wait until the steam, or smoke, had cleared away, the trial court refused it and left it to the jurors to determine whether reasonable care on his part should not have led him to wait. I think in this modification the trial court went too far. It was the duty of the deceased to wait, under such cirstances, and it was not a debatable question. It was a duty; as obvious as a duty ever can be, when the doing of the one, or the other, thing means, either safety, or peril, to the actor. Voluntarily going upon these tracks, when clouds of steam, or smoke, were obscuring the view of objects, it became his absolute duty to proceed cautiously and, when his power of vision was temporarily obstructed, to wait until he could see his next step, if he was in the possession of his wits and desired to avoid danger. Recently, in the case of Keller v. Erie R.R. Co. (183 N.Y. 67), where the deceased was killed upon the defendant's tracks by a train approaching without signals, under circumstances when his view might have been obstructed by smoke and steam from a passing train, the question of his duty was discussed. It was said that "if it could be believed that smoke and steam * * * had so settled down upon the tracks as to obstruct the view, at the time, then, it was his duty to stop until the obstruction hadceased." (p. 71.) This decision is in point and followed the earlier case of Heaney v. L.I.R.R. Co., (112 N.Y. 122). I think it was prejudicial error for the trial court to refuse to charge as requested and that we should so hold, in the interests of stability of decisions.
Upon the ground, therefore, that the evidence did not justify an inference that the deceased was free from contributory negligence; as, also, upon the ground that the defendants were entitled to have the jurors clearly instructed as requested, I think that a new trial should be had.
CULLEN, Ch. J., HISCOCK and CHASE, JJ., concur with HAIGHT, J.; WILLARD BARTLETT, J., concurs with GRAY, J.; VANN, J., absent.
Judgment affirmed. *Page 123